DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 2,099,606 to Holsen.
Holsen discloses a bicycle lock system comprising: a bicycle having a frame (A, B) and a rear wheel (figures 1 and 2); and a locking unit (10) being movably coupled to said frame (figure 2), said locking unit being positioned adjacent to said rear wheel, said locking unit being positionable in a locked position (solid lines as shown in figure 2) having said locking unit extending through said rear wheel thereby inhibiting said rear wheel from rotating wherein said locking unit is configured to inhibit said bicycle from being stolen, said locking unit being positionable in an unlocked position (dashed lines as shown in figure 2) having said locking unit 
Holsen also discloses said frame includes a first rear wheel fork and a second rear wheel fork (figure 2), said rear wheel being rotatably mounted between each of said first rear wheel fork and said second rear wheel fork (figure 2), said first rear wheel fork having a first side, said second rear wheel fork having a primary side, each of said first side and said primary side being directed toward said rear wheel (arrangement of the wheel and first and second forks shown in figure 2); said first rear wheel fork has a slot (22) extending through said first side, said slot being horizontally oriented on said first side; and said second rear wheel fork has an opening (20) extending through said primary side, said opening being aligned with said slot in said first side of said first rear wheel fork, as in claim 2.
Holsen further discloses said frame includes a first rear wheel fork and a second rear wheel fork (figure 2), said rear wheel being rotatably mounted between each of said first rear wheel fork and said second rear wheel fork (figure 2), said first rear wheel fork having a first side, said second rear wheel fork having a primary side, each of said first side and said primary side being directed toward said rear wheel (arrangement of the wheel and first and second forks shown in figure 2); said first rear wheel fork has a slot (22) extending through said first side, said slot being horizontally oriented on said first side; and said second rear wheel fork has an opening (20) extending through said primary side, said opening being aligned with said slot in said first side of said first rear wheel fork; and said locking unit comprises a lock tumbler (13) extending through said first rear wheel fork, said lock tumbler having a key slot (15) therein for insertably receiving a key (14) , said lock tumbler being rotatable between a locked position and an unlocked position (As shown in figure 2), as in claim 3.

Allowable Subject Matter
Claim 8 is allowed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a worm gear being rotatably coupled to said lock tumbler, said worm gear being positioned within said first rear wheel fork, said worm gear being rotated in first direction when said lock tumbler is rotated into said locked position, said worm gear rotating in a second direction when said lock tumbler is rotated into said unlocked position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to bicycle locking assemblies:
U.S. Patent Number 10,131,390 to Kalupner; U.S. Patent Number 5,832,753 to Nielsen; U.S. Patent Number 5,628,214 to Evers; U.S. Patent Number 5,069,049 to Shieh; U.S. Patent Number 4,180,998 to Hellman; U.S. Patent Number 3,988,910 to Widen; U.S. Patent Number 2,479,849 to Mangan; U.S. Patent Number 603,780 to Wright.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                       



CJB /cb/
May 12, 2021